In an action brought to foreclose a mortgage on real estate, judgment in favor of the plaintiff awarding foreclosure of the mortgage and sale of the mortgaged premises, and dismissing the defenses and counterclaims of Ethel Mary Wischhusen, here appellant, unanimously affirmed, with costs. The appeals from the decision dated January 21, 1938, from the findings of fact and conclusions of law therein contained, and from the refusal of the court to find the facts and conclusions of law proposed by the defendant-appellant, are severally dismissed. No appeal lies in any of these phases. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.